Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160650
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                SC: 160650
                                                                   COA: 350287
                                                                   Chippewa CC: 18-003602-FH
  JOHN QUINTON LEWIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 14, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2020
           s0624
                                                                              Clerk